DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 31,36,37,43 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 2020/0008228).
Claims 31, 37 and 44.
Lee et al discloses a method performed by a terminal/network device and a controller, comprising:
determining a Phase Tracking Reference Signal (PTRS) transmission resource configuration parameter based on a waveform type to be used in data transmission.  See paragraph [0142] describing the PNRS pattern is determined based on, among other things, waveform used.  This description is supported at paragraph [0106] in provisional application no. 62/519,424.


Claim 36. 


Claim 43.
Lee et al teaches that a PTRS transmission resource configuration parameter is a PTRS density, which is associated with sizes of respective resource segments within allocated transmission resources.  Paragraph [0103] describes PNRS density is based on the TTI length.


Allowable Subject Matter
4.	Claims 32-35,38-42,45-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632